      Case 1:20-cv-06727-AJN-DCF Document 49 Filed 09/13/21 Page 1 of 1


                                                                                 9/13/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Jeffrey M. Goldman,

                        Plaintiff,
                                                                               20-cv-6727 (AJN)
                –v–
                                                                                    ORDER
  Sol Goldman Investments, LLC, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       The Court hereby grants the parties’ joint request to hold the conference scheduled for

Friday, September 17, 2021, remotely rather than in person due to the ongoing pandemic. Dkt.

48. The parties should monitor ECF for instructions on how to join the conference remotely.

       SO ORDERED.

 Dated: September 13, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
